J-S42021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DOUGLAS MARCO RHEDRICK                     :
                                               :
                       Appellant               :   No. 3151 EDA 2019

         Appeal from the Judgment of Sentence Entered July 30, 2019
    In the Court of Common Pleas of Montgomery County Criminal Division
                      at No(s): CP-46-CR-0006450-2018


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                            Filed: November 19, 2020

       Appellant, Douglas Marco Rhedrick, appeals from the judgment of

sentence entered on July 30, 2019, following his bench trial convictions for

driving under the combined influence of alcohol and drugs - incapable of safe

driving (DUI – combined influence) and driving under the influence of alcohol

or controlled substance - general impairment (DUI – general impairment).1

We affirm.

       The trial court summarized the facts of this case as follows:

       While on patrol on August 7, 2018 at approximately 12:27 a.m.,
       Sergeant [James] Robb [of the Upper Moreland Police
       Department] observed a white Mazda driving on York Road
       swerving repeatedly across the left and right southbound travel
       lanes and occupying both travel lanes straddling the center line.
       While traveling in the right travel lane, the vehicle swerved into
       the left lane and nearly struck a dark colored SUV in the left travel
       lane. After making a corrective move, the Mazda once again
____________________________________________


1   75 Pa.C.S.A. §§ 3802(d)(3) and (a)(1), respectively.
J-S42021-20


     drifted back into the left lane again causing the operator of the
     same SUV to take evasive measures and swerve out of its own
     lane and across the solid yellow line into oncoming northbound
     traffic to avoid a collision with the Mazda. The white Mazda then
     made a hard erratic right turn to get back into the right lane of
     traffic and nearly hit the curb in doing so.

     As a result of these observations, Sergeant Robb initiated a traffic
     stop. The driver of the white Mazda was identified as [Appellant].
     Based on Sergeant Robb's training and experience, he believed
     that Appellant was driving under the influence [of alcohol and/or
     controlled substances] in violation of Section 3802 of the Vehicle
     Code.

     At the time of this incident, Appellant, his niece, and his grandson
     were visiting the Philadelphia area to meet with detectives to
     investigate an alleged robbery at his place of business in
     Philadelphia. The three were staying in Peddler's Village in Bucks
     County, Pennsylvania. When the incident occurred, Appellant was
     driving to a grocery store to pick up some items for his grandson,
     a one and a half year old toddler. Appellant's Mazda had a manual
     transmission, and he claimed that he was not familiar with
     operating a stick shift vehicle.

     When Sergeant Robb initiated the traffic stop, he observed that
     Appellant's eyes were bloodshot and glassy, his speech was
     slurred, his physical mannerisms were slow and lethargic, and he
     had difficulty obtaining his license from his wallet. Sergeant Robb
     believed these to be physical indicators consistent with driving
     under the influence [of alcohol and/or controlled substances], and
     he directed Appellant to exit his vehicle. In response to the
     Sergeant's questions, Appellant [stated] that he had not
     consumed any, but that he had taken the medication Gabapentin,
     which was prescribed to him after having cervical surgery in May
     2017. He told Sergeant Robb that he had taken the medication
     three times that day. Sergeant Robb was familiar with the drug
     Gabapentin, and he knew that it [was] a central nervous system
     depressant. [Sergeant Robb was familiar with the side effects of
     Gabapentin, which he knew from his training and experience
     mimicked the effects of alcohol].

     Based on his belief that Appellant was driving under the influence
     [of alcohol and/or controlled substances], Sergeant Robb directed
     that Appellant perform field sobriety testing. [At this time,
     Sergeant Robb] detected an odor of alcohol emanating from


                                    -2-
J-S42021-20


     [Appellant’s] person. Before administering the tests, Sergeant
     Robb asked Appellant if he had any physical or other ailments that
     would prevent him from performing the tests. Appellant told
     [Sergeant Robb] that he had a cervical injury, but it did not
     prevent him from walking normally or standing on one leg and
     demonstrated that he was able to stand on one leg.

     Sergeant Robb administered three field sobriety tests to
     Appellant: the horizontal gaze nystagmus test ("HGN"), the walk
     and turn, and the one leg stand. Appellant displayed impairment
     during each test. During the HGN test, Appellant was directed to
     follow the Sergeant's finger, but about halfway through the test
     he stared straight ahead rather than continuing to follow the
     finger. During the walk and turn test, Appellant was given specific
     instructions to walk straight ahead as if there was a line coming
     out of his left foot, and place his right foot in front of the left, heel
     to toe, and to stand with his arms out at his side, specifying to
     Appellant the number of steps he was to take. Appellant indicated
     that he understood the test. Upon performing the test, Appellant
     could not keep his balance, he started the test sooner than he was
     directed, he raised his arms higher than directed, he did not walk
     heel to toe as directed, he stepped off the line numerous times,
     and did not turn as directed. Next, Sergeant Robb administered
     the one leg stand test to Appellant. He explained the directions
     of the test to Appellant, but [Appellant] stated that he was unable
     to perform the test, and urinated on himself.

     Based on Sergeant Robb's observations of Appellant related to his
     driving and his performance on the field sobriety tests, he took
     Appellant into custody at 12:42 a[.]m[.] for being unfit to safely
     operate a motor vehicle upon a highway as a result of impairment
     from drugs and/or alcohol. Appellant consented to a blood test.
     The parties stipulated to the [] lab analysis for Appellant's blood,
     which revealed a blood alcohol [content (BAC)] of 0.079 [%] and
     the presence of Gabapentin.

     At the bench trial, Appellant testified that he had difficulty walking
     due to nerve damage which causes him pain. He stated that when
     the encounter occurred he was taking [] Gabapentin, as
     prescribed, to help with his nerve pain. Appellant testified that he
     has difficulty standing for long periods of time, he has difficulty
     bending and sitting, and he has problems with balance.

Trial Court Opinion, 12/11/2019, at 4-8 (record citations omitted).



                                      -3-
J-S42021-20



       The case proceeded as follows:

       On May 14, 2019, following a bench trial, [the trial] court found
       Appellant guilty of [the aforementioned charges]. On July 30,
       2019, [the trial] court sentenced Appellant[. The mandatory
       minimum sentence was seventy-two (72) hours pursuant to 75
       Pa.C.S.A. § 3804(c). The trial court sentenced Appellant to] a
       term of imprisonment of [one to six months,] plus the costs of
       prosecution and a mandatory fine of $1,000.00 [pursuant to 75
       Pa.C.S.A. § 3804(c).] In addition, the [trial] court sentenced
       Appellant to undergo [] drug and alcohol evaluation[s] and to
       complete Alcohol Highway Safety School.

       […]On August 6, 2019, Appellant filed a timely motion for
       post-sentence relief.    Thereafter, Appellant retained private
       counsel and[,] on August 9, 2019, filed a second timely
       post[-]sentence motion[] challenging the sufficiency of the
       evidence, the weight of the evidence, and claiming that the [trial]
       court's sentence was excessive. On September 27, 2019, the
       [trial] court held a hearing on Appellant's post[-]sentence
       motions. On that date, the [trial] court granted [] Appellant's
       post-sentence motion[, finding] the [sentencing] guidelines that
       were placed on the record [failed to accurately reflect] Appellant's
       prior record score. The correct guidelines were placed on the
       record at the hearing on September 27, 2019.

       The [trial] court gave Appellant the opportunity to be resentenced
       at a later date, but Appellant requested to proceed with
       sentencing. On September 27, 2019, the [trial] court vacated the
       [prior] sentence [] and resentenced Appellant on the charge of
       [DUI – combined influence] to a term of imprisonment of [] fifteen
       (15) days [to] six (6) months [and no further sentence on the
       remaining charge.] All other aspects of the sentence imposed
       remained unchanged. The [trial c]ourt released Appellant on bail
       pending appeal[, but] denied [relief] as to all other issues raised.

Id. at 1-2 (cleaned up; record citations omitted). This timely appeal resulted.2

____________________________________________


2 Appellant filed a timely notice of appeal on Monday, October 28, 2019. See
1 Pa.C.S.A. § 1908 (whenever the last day of the appeal period falls on a
weekend, such day shall be omitted from the computation of time). On



                                           -4-
J-S42021-20


       On appeal, Appellant presents the following issues for our review:

       1. Whether there was insufficient evidence presented [] to prove
          [Appellant] guilty beyond a reasonable doubt on the charge of
          driving under the influence[- incapable of safely operating his
          motor vehicle], pursuant to 75 Pa.C.S.A. § 3802(a)(1)[?]

       2. Whether there was insufficient evidence presented [] to prove
          [Appellant] guilty beyond a reasonable doubt on the charge of
          driving under the influence[- combined influence of alcohol and
          drugs which impaired his ability to safely operate his motor
          vehicle], pursuant to 75 Pa. C.S.A. § 3802(d)(3)[,] where [his]
          blood alcohol content was less than the legal limit of 0.08%
          and the drug present in his system was a prescription drug[?]

       3. Whether the trial court's finding[s] of guilt[ …were] against the
          [] weight of the evidence presented at trial[?]

       4. Whether the trial court abused its discretion in imposing an
          unreasonable sentence of fifteen (15) days to (6) months as
          the sentence was excessive. The mandatory minimum for a
          first time offense of violating 75 Pa.C.S.A. § 3802(d)(3) is three
          (3) days incarceration and the sentencing guidelines[,]
          irrespective of the mandatory minimum[,] do[] not call for
          incarceration. [Appellant] challenges the discretionary aspects
          of the trial court's sentence.

Appellant’s Brief at 7-8 (unnecessary capitalization omitted).

       Appellant’s first two issues3 challenge the sufficiency of the evidence

presented by the Commonwealth to support his two DUI convictions.


____________________________________________


October 31, 2019, the trial court ordered Appellant to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). On that
same date, Appellant filed his Rule 1925(b) concise statement. The trial court
issued an opinion pursuant to Pa.R.A.P. 1925(a) on December 11, 2019.

3  While Appellant purports to present two separate sufficiency challenges, he
forwards only a single claim alleging that the evidence failed to show that he
was incapable of safely operating his vehicle on the date in question. Hence,
we will address the sufficiency of evidence as it relates to both DUI convictions
in a single discussion.

                                           -5-
J-S42021-20


Appellant generally claims “[t]here was insufficient evidence presented that

[he] was incapable of safely driving an automobile on the date of the arrest.”

Id. at 18. Regarding his conviction for DUI – general impairment, Appellant

posits:

      Appellant's blood alcohol level or content was below the legal limit
      [and t]here must be some correlation between the amount of the
      alcohol and the operation of the vehicle. Sargent Robb indicated
      the vehicle was swerving and it was occupying both travel lanes
      straddling the center lane. He further observed the white Mazda
      drift to the left and nearly collide with a gray SUV in the left lane.
      The "walk and turn test" was not performed satisfactorily
      according to the Sargent. [Appellant] was unable to balance,
      started too soon, raised his arms more than six (6) inches from
      his side, missed the heel to toe on every step of the advance[]
      and the return, stepped off the line three times on both the
      advance[] and the return. [Appellant advised the Sergeant he had
      a cervical disc injury.]

      Based upon this scan[t] testimony, the trial court found the
      Commonwealth's evidence sufficient, beyond a reasonable doubt
      in order find [Appellant] guilty of violating 75 Pa. C.S.A.
      § 3802(a)(1). On this record, the evidence was insufficient to
      convict [Appellant] of being incapable of safely driving a vehicle
      based upon the amount of alcohol in his system.

Appellant’s Brief at 18-19 (record citations omitted; footnote incorporated).

Similarly, regarding his conviction for DUI – combined influence, Appellant

claims:

      Sargent Robb testified that based upon his observations and
      based upon his training, [Appellant] was "under the influence of
      alcohol and drugs."        [Appellant] indicated he was taking
      Gabapentin which he took about three times that day. Again, the
      evidence was insufficient to find [Appellant] was incapable of
      safely driving a motor vehicle because of the chemicals in his
      system, specifically, a prescription drug. There was no correlation
      between the ingestion of Gabapentin and the presence of alcohol
      [which] rendered [Appellant under the influence alcohol or drugs]
      or impaired [Appellant’s] ability to safely drive.

                                      -6-
J-S42021-20


Id. at 20.

      Our standard of review regarding a challenge to the sufficiency of the

evidence is well-settled:

      The standard we apply ... is whether viewing all the evidence
      admitted at trial in the light most favorable to the verdict winner,
      there is sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying the
      above test, we may not weigh the evidence and substitute our
      judgment for the fact-finder. In addition, we note that the facts
      and circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the trier
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Edwards, 229 A.3d 298, 305–306 (Pa. Super. 2020)

(brackets and citation omitted).

      Section 3802 of the Crimes Code provides, in pertinent part:

      (a) General impairment.--

         (1) An individual may not drive, operate or be in actual
         physical control of the movement of a vehicle after imbibing
         a sufficient amount of alcohol such that the individual is
         rendered incapable of safely driving, operating or being in
         actual physical control of the movement of the vehicle.

                            *          *            *

      (d) Controlled substances.--An individual may not drive, operate
      or be in actual physical control of the movement of a vehicle under
      any of the following circumstances:


                                      -7-
J-S42021-20


                          *           *            *

        (3) The individual is under the combined influence of alcohol
        and a drug or combination of drugs to a degree which
        impairs the individual's ability to safely drive, operate or be
        in actual physical control of the movement of the vehicle.

75 Pa.C.S.A. § 3802(a)(1) and (d)(3).

     Regarding DUI – general impairment, this Court has previously

explained:

     [T]he Commonwealth [must] prove the following elements: the
     accused was driving, operating, or in actual physical control of the
     movement of a vehicle during the time when he or she was
     rendered incapable of safely doing so due to the consumption of
     alcohol. With respect to the type, quantum, and quality of
     evidence required to prove a general impairment violation under
     Section 3802(a)(1), the Pennsylvania Supreme Court [has
     stated]:

        Section 3802(a)(1) […] is a general provision and provides
        no specific restraint upon the Commonwealth in the manner
        in which it may prove that an accused operated a vehicle
        under the influence of alcohol to a degree which rendered
        him incapable of safe driving.... The types of evidence that
        the Commonwealth may proffer in a subsection 3802(a)(1)
        prosecution include but are not limited to, the following: the
        offender's actions and behavior, including manner of driving
        and ability to pass field sobriety tests; demeanor, including
        toward the investigating officer; physical appearance,
        particularly bloodshot eyes and other physical signs of
        intoxication; odor of alcohol, and slurred speech. Blood
        alcohol level may be added to this list, although it is not
        necessary and the two[-]hour time limit for measuring blood
        alcohol level does not apply.         Blood alcohol level is
        admissible in a subsection 3801(a)(1) case only insofar as
        it is relevant to and probative of the accused's ability to
        drive safely at the time he or she was driving. The weight
        to be assigned these various types of evidence presents a
        question for the fact-finder, who may rely on his or her
        experience, common sense, and/or expert testimony.
        Regardless of the type of evidence that the Commonwealth
        proffers to support its case, the focus of subsection

                                     -8-
J-S42021-20


         3802(a)(1) remains on the inability of the individual to drive
         safely due to consumption of alcohol - not on a particular
         blood alcohol level.

Commonwealth v. Teems, 74 A.3d 142, 145 (Pa. Super. 2013) (internal

citations omitted).

      Similarly, in examining the sufficiency of evidence under 75 Pa.C.S.A.

§ 3802(d)(3), this Court has recognized “75 Pa.C.S.A. § 3802(d)(3) (driving

under the combined influence of alcohol and a drug or combination of drugs)

[] use[s] the same, “general language” of impairment that is contained in 75

Pa.C.S.A. § 3802(a)(1) (general impairment of alcohol).”      Commonwealth

v. Graham, 81 A.3d 137, 145–146 (Pa. Super. 2013) (citation omitted).

“Section 3802(d)(3) likewise does not limit, constrain, or specify the type of

evidence that the Commonwealth can proffer to prove its case [that a

defendant was driving under the combined influence of alcohol and a drug].”

Id. at 146.

      Here, the trial court determined there was sufficient evidence to support

both DUI convictions:

      In this case, the evidence that Appellant drove while he was
      incapable of driving safely due to the ingestion of alcohol was
      sufficient to establish, beyond a reasonable doubt, his violation of
      subsection 3802(a)(1). Sergeant Robb observed Appellant driving
      erratically and swerving between lanes of traffic. At one point,
      Appellant swerved into the left lane nearly striking an SUV, and
      after making a corrective move, drifted back into the left lane
      again causing the operator of the same SUV to take evasive
      measures and swerve out of its own lane and across the solid
      yellow line into oncoming northbound traffic to avoid a collision
      with Appellant. A portion of the dash cam video from Sergeant
      Robb's patrol car was shown at the bench trial and entered into


                                     -9-
J-S42021-20


     evidence. The video depicted Appellant's vehicle crossing over the
     solid yellow line dividing the northbound and southbound lanes of
     York Road.

     During his encounter with Sergeant Robb, Appellant had bloodshot
     and glassy eyes, slurred speech and lethargic movements.
     Appellant showed impairment during three separate field sobriety
     tests. The tests are designed to indicate whether a defendant is
     able to follow instructions while performing physical tasks, which
     is required in order to safely operate a motor vehicle. Appellant
     had alcohol in his system at the time he was operating his motor
     vehicle, as evidenced by his blood alcohol content measured at
     .079[%]. Appellant did not indicate to Sergeant Robb on the
     scene that he was unable to perform field sobriety tests due to his
     cervical injuries. Rather, he told the Sergeant that his injuries did
     not prevent him from walking normally and he demonstrated to
     the Sergeant that he was able to stand on one leg. Appellant
     made no indication to Sergeant Robb that his erratic driving was
     due to him being unfamiliar with driving a stick shift or poor gear
     shifting. The totality of this evidence was sufficient to establish
     that Appellant was incapable of safely operating his vehicle due
     to his consumption of alcohol, in violation of 75 Pa.C.S.A.
     § 3802(a)(1).

                          *           *            *

     In establishing that Appellant's inability to drive safely was the
     caused by his consumption of alcohol and the prescription drug,
     Gabapentin, the Commonwealth presented the testimony of the
     arresting officer, Sergeant Robb. Sergeant Robb testified about
     his observations of Appellant's driving, his demeanor when he
     initiated a traffic stop, and his performance on three field sobriety
     tests. Sergeant Robb testified that he had received training
     related to driving under the influence cases, including with regard
     to persons under the influence of controlled substances. Sergeant
     Robb was familiar with the signs and symptoms of both alcohol
     use and drug use. He was familiar with Gabapentin and its effects
     through his training.

     Sergeant Robb is an experienced police officer and he closely
     observed Appellant's erratic driving that nearly caused a collision.
     In addition, he closely observed Appellant's behavior, demeanor,
     unsteadiness, and inability to perform three field sobriety tests,
     as detailed [above]. Appellant admitted to taking Gabapentin at
     the time of the incident. This was confirmed by the blood tests,


                                    - 10 -
J-S42021-20


      which revealed the presence of Gabapentin in addition to a blood
      alcohol content of .079[%]. The totality of the evidence was
      sufficient to establish that [Appellant’s] impairment was caused
      by the combined influence of alcohol and a drug or combination of
      drugs to a degree which impaired his ability to safely drive his
      vehicle in violation of 75 Pa.C.S.A. § 3802(d)(3).

Trial Court Opinion, 12/11/2019, at 11-15 (footnote omitted).

      Viewing the evidence in the light most favorable to the Commonwealth,

as our standard of review requires, we agree with the trial court’s assessment.

The Commonwealth presented evidence regarding Appellant’s actions and

behavior, including the manner of his erratic driving and his inability to pass

three field sobriety tests.   The Commonwealth also presented evidence of

Appellant’s demeanor and appearance. Appellant showed physical signs of

intoxication including, inter alia, bloodshot eyes, an odor of alcohol, lethargy,

and slurred speech.     Appellant admitted he had consumed alcohol and

ingested prescription drugs. Moreover, at trial, the Commonwealth presented

evidence that confirmed the presence of alcohol and Gabapentin in Appellant’s

bloodstream. Evaluating the totality of the evidence presented, we agree with

the trial court that there was sufficient to prove Appellant’s inability to drive

safely due to the consumption of alcohol and drugs. As such, Appellant’s first

two issues are without merit.

      Next, Appellant argues that his convictions were against the weight of

the evidence presented. Appellant’s Brief at 21-23. Similarly to his first two

sufficiency claims, Appellant asserts his DUI – general impairment conviction

was “against the weight of the evidence because [his] BAC level was below

the legal limit and because the totality of the evidence indicates that the

                                     - 11 -
J-S42021-20



accident occurred as a result of a pre-existing medical condition, not alcohol.”

Id. at 21.    Appellant maintains that “[t]here were plausible explanations

offered as to why he was operating the vehicle in the manner he was on the

evening of his arrest.” Id. More specifically, Appellant claims:

      [Appellant] told the [trial c]ourt he was driving a vehicle that he
      only recently purchased, which was a manual transmission, [and]
      he was not familiar with it. The odor of alcohol [was] not obvious
      until [Appellant was] ordered out of the vehicle, despite the fact
      th[at] Sergeant had a conversation with him. It [was] 12:30 a.m.,
      at the time of the stop. [Appellant was] in town for a stressful
      event involving his own armed robbery and there to testify as a
      witness. [Appellant] ha[d] a certain affect to his voice. [Appellant]
      informed the Sarge[a]nt of a cervical injury for which he takes
      Gabapentin. The fact he urinated upon himself was due the fact
      he takes water pills. There are other reasons why [Appellant] was
      not operating his vehicle to the best of his ability on the night in
      question. There was no expert testimony presented and there was
      reasonable doubt as to whether [Appellant] was incapable of
      safely operating a motor vehicle due to the combination of alcohol
      and Gabapentin, pursuant to 75 Pa.C.S.A. § 3802(d)(3).
      Likewise, there was reasonable doubt as to whether he was
      driving unsafely because of the alcohol in his system pursuant to
      75 Pa.C.S.A. §3802(a)(1).

Id. at 23.

      “In order for an appellant to prevail on a challenge to the weight of the

evidence, the evidence must be so tenuous, vague and uncertain that the

verdict shocks the conscience of the [trial] court.”       Commonwealth v.

Roberts, 133 A.3d 759, 770 (Pa. Super. 2016) (internal citation and

quotations omitted). Thereafter, our standard of review regarding a claim

challenging the weight of the evidence is as follows:

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict

                                     - 12 -
J-S42021-20


     is against the weight of the evidence. Because the trial judge has
     had the opportunity to hear and see the evidence presented, an
     appellate court will give the gravest consideration to the findings
     and reasons advanced by the trial judge when reviewing a trial
     court's determination that the verdict is against the weight of the
     evidence. One of the least assailable reasons for granting or
     denying a new trial is the lower court's conviction that the verdict
     was or was not against the weight of the evidence and that a new
     trial should be granted in the interest of justice.

     The finder of fact while passing upon the credibility of witnesses
     and the weight of the evidence produced, is free to believe all,
     part or none of the evidence.

Commonwealth v. Bright, A.3d 744, 749 (Pa. Super. 2020) (internal

citations and quotations omitted).

     Regarding the weight of the evidence, the trial court concluded:

     Although Appellant proffered testimony at the bench trial
     attempting to show that his driving behavior, demeanor during his
     encounter with Sergeant Robb, and unsatisfactory performance
     on the field sobriety tests were due to other factors unrelated to
     the alcohol and prescription drugs found in his blood, Sergeant
     Robb offered credible testimony to the contrary. Appellant's
     testimony was that he was driving a vehicle with which he was
     unfamiliar, he was stressed out due the pending criminal
     investigation of an armed robbery at this business, and had to
     drive a far distance in the middle of the night to obtain something
     for his young grandson.         He claimed that his failure to
     satisfactorily perform field sobriety tests was due to his nerve
     damage and problems related to his cervical injury.

     Sergeant Robb observed Appellant's erratic driving, and it was
     also depicted on the dash[board] cam[era] video. Appellant's
     swerving into the next lane of traffic and near collision with
     another vehicle was not indicative of being unfamiliar with driving
     a stick shift. Appellant did not tell Sergeant Robb on the scene
     that he was unable to drive a stick shift. Upon encountering
     Appellant, Sergeant Robb observed numerous indicators of being
     under the influence of alcohol and/or drugs, specifically slurred
     speech, lethargic movements, glassy and bloodshot eyes, and an
     odor of alcohol. During the field sobriety testing, Appellant
     displayed that he was incapable of following the instructions, he

                                     - 13 -
J-S42021-20


      urinated on himself, and he was unable to satisfactorily complete
      each field sobriety test administered to him. Appellant did not
      indicate to Sergeant Robb at the scene that he had physical
      limitations that prevented him from being able to perform the
      tasks required of him for the field sobriety testing. Rather, he told
      the Sergeant that he was able to walk normally and showed him
      how he could stand on one leg. His physical limitations did not
      explain why he was unable to move his eyes in line with the
      Sergeant's stylus or finger during the HGN test.

                           *           *            *

      The evidence established that the impairment displayed by []
      Appellant was due to him being under the influence of alcohol and
      Gabapentin, and, as a result, he was incapable of safely operating
      his motor vehicle. Based on all of the evidence, and Sergeant
      Robb's credible testimony, the trial court exercised proper
      discretion in determining that the weight of the evidence was
      sufficient to prove that Appellant was incapable of safely operating
      a motor vehicle in violation of both 75 Pa.C.S.A. § 3802(a)(1) and
      75 Pa.C.S.A. § 3802(d)(3).

Trial Court Opinion, 12/11/2019, at 17-19.

      Based upon our deferential standard of review, we discern no abuse of

trial court discretion in denying Appellant relief on his weight of the evidence

claim. Here, the trial court had the opportunity to hear and see the evidence

presented and it was free to credit Sergeant Robb’s testimony over Appellant’s

version of events. Moreover, the trial court did not find the evidence to be so

tenuous, vague, or uncertain that the verdict shocked its conscience. We may

not reweigh that determination.     Accordingly, Appellant’s challenge to the

weight of the evidence fails.

      Finally, Appellant argues that his sentence of 15 days to six months of

imprisonment is excessive. Appellant’s Brief at 23-35. Appellant claims “[t]he

sentence was well outside the [sentencing] guidelines and palpably


                                     - 14 -
J-S42021-20



unreasonable.” Id. at 34. He argues that the trial court abused its discretion

in imposing his sentence by failing to: (1) consider the factors set forth in 42

Pa.C.S.A. § 9721(b), including, the protection of the public, the gravity of the

offense as it relates to the impact on the life of the victim and on the

community, and Appellant’s rehabilitative needs; (2) state any reasons on the

record for the sentence imposed; (3) obtain sufficient information to enable

an informed decision; and/or (4) examine or apply the sentencing guidelines,

aside from noting them on the record. Id. at 27-35.

      This Court has previously determined:

      It is well-settled that, with regard to the discretionary aspects of
      sentencing, there is no automatic right to appeal.

      Before this Court may reach the merits of a challenge to the
      discretionary aspects of a sentence, we must engage in a four part
      analysis to determine: (1) whether the appeal is timely; (2)
      whether Appellant preserved his issue; (3) whether Appellant's
      brief includes a concise statement of the reasons relied upon for
      allowance of appeal with respect to the discretionary aspects of
      sentence see Pa.R.A.P. 2119(f); and (4) whether the concise
      statement raises a substantial question that the sentence is
      appropriate under the sentencing code. If the appeal satisfies
      each of these four requirements we will then proceed to decide
      the substantive merits of the case.

Commonwealth v. Antidormi, 84 A.3d 736, 759 (Pa. Super. 2014) (internal

citations, original brackets, and ellipsis omitted).

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” Id. “A substantial question exists only

when the appellant advances a colorable argument that the sentencing judge's

actions were either:      (1) inconsistent with a specific provision of the


                                      - 15 -
J-S42021-20



Sentencing Code; or (2) contrary to the fundamental norms which underlie

the sentencing process.” Id. (citation omitted). “[W]e cannot look beyond

the statement of questions presented and the prefatory [Rule] 2119(f)

statement    to   determine   whether    a   substantial   question   exists.”

Commonwealth v. Barnes, 167 A.3d 110, 123 (Pa. Super. 2017) (en banc)

(citation omitted).

      Here, Appellant has complied with the requirements as set forth above.

As previously mentioned, Appellant filed a timely post-sentence motion

challenging his sentence as excessive, following his original sentencing. See

Pa. R. Crim. P. 720 Comment (“Once a sentence has been modified or

reimposed pursuant to a motion to modify sentence under paragraph

(B)(1)(a)(v) or Rule 721, a party wishing to challenge the decision on the

motion does not have to file an additional motion to modify sentence in order

to preserve an issue for appeal, as long as the issue was properly preserved

at the time sentence was modified or reimposed.”). Moreover, Appellant’s

appeal is timely and he complied with Pa.R.A.P. 2119.       Finally, we have

previously determined that “[a]n averment that ‘the trial court failed to

consider relevant sentencing criteria, including the protection of the public,

the gravity of the underlying offense and the rehabilitative needs of [an

a]ppellant, as 42 Pa.C.S.A. § 9721(b) requires, presents a substantial

question for our review in typical cases.”   Commonwealth v. Derry, 150

A.3d 987, 992 (Pa. Super. 2016) (original brackets omitted), citing




                                    - 16 -
J-S42021-20



Commonwealth v. Riggs, 63 A.3d 780, 786 (Pa. Super. 2012). As such, we

will proceed to review the merits of Appellant’s sentencing claim.

      Our standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill-will, or
      arrived at a manifestly unreasonable decision.

Derry, 150 A.3d at 991.

      In relevant part, 42 Pa.C.S.A. § 9721 provides that

      the court shall follow the general principle that the sentence
      imposed should call for total confinement that is consistent with
      [] the protection of the public, the gravity of the offense as it
      relates to the impact on the life of the victim and on the
      community, and the rehabilitative needs of the defendant. The
      court shall also consider any guidelines for sentencing and
      resentencing adopted by the Pennsylvania Commission on
      Sentencing[.] In every case in which the court imposes a
      sentence for a felony or misdemeanor, modifies a sentence,
      resentences a person following revocation of probation or
      resentences following remand, the court shall make as a part of
      the record, and disclose in open court at the time of sentencing,
      a statement of the reason or reasons for the sentence imposed.
      In every case where the court imposes a sentence or resentence
      outside the guidelines adopted by the Pennsylvania Commission
      on Sentencing[,] the court shall provide a contemporaneous
      written statement of the reason or reasons for the deviation from
      the guidelines[.] Failure to comply shall be grounds for vacating
      the sentence or resentence and resentencing the defendant.

42 Pa.C.S.A. § 9721(b).

      Furthermore:



                                    - 17 -
J-S42021-20


      We note that a sentencing court must state on the record its
      reasons for imposing sentence. Nevertheless, a lengthy discourse
      on the trial court's sentencing philosophy is not required. Rather,
      the record as a whole must reflect the court's reasons and its
      meaningful consideration of the facts of the crime and the
      character of the offender.

Commonwealth v. Malovich, 903 A.2d 1247, 1253 (Pa. Super. 2006)

(citations and quotations omitted).

      Moreover,

      [t]he sentencing court must consider the sentencing guidelines,
      and the consideration must be more than mere fluff. While the
      guidelines are advisory and nonbinding, a sentencing court must
      ascertain the correct guideline ranges [and] must demonstrate an
      awareness of the guideline sentencing ranges so that the appellate
      court can analyze whether the reasons for a departure from the
      guideline ranges are adequate.

Commonwealth v. Scassera, 965 A.2d 247, 250 (Pa. Super. 2009)

(citations omitted).

      Additionally, an appellate court shall vacate a sentence and remand the

case to the sentencing court with instructions if it finds:

      (1) the sentencing court purported to sentence within the
      sentencing guidelines but applied the guidelines erroneously;

      (2) the sentencing court sentenced within the sentencing
      guidelines but the case involves circumstances where the
      application of the guidelines would be clearly unreasonable; or

      (3) the sentencing court sentenced outside the sentencing
      guidelines and the sentence is unreasonable.

42 Pa.C.S.A. § 9781(c)(1-3).

      Here, the trial court stated:

      The sentencing guidelines had a standard range of seventy-two
      (72) hours to two (2) months [of imprisonment]. On the night of
      this incident, the manner in which Appellant drove under the

                                      - 18 -
J-S42021-20


      influence posed a danger to innocent drivers, passengers, and
      pedestrians on the roads of Montgomery County. The [trial] court
      found, assessing Appellant's testimony and his credibility during
      the course of the trial, that he displayed a lack of understanding
      of how his driving endangered the lives of others. The [trial] court
      interpreted his demeanor as almost defiant, as if he thought he
      was being inconvenienced by the fact that he endangered the lives
      of others. Appellant was woefully unaware of the fact that the
      medication he took on that date was such that he was incapable
      of operating a vehicle safely. Based on those reasons, the [trial]
      court sentenced Appellant in the standard range of the guidelines
      to a term of imprisonment of not less than fifteen (15) days and
      not more than six (6) months[.] The trial court considered all the
      requisite sentencing factors, including the nature of the
      circumstances of the offense, the history and characteristics of the
      defendant, the recommended guideline range, the gravity of the
      offense, and the rehabilitative needs of Appellant when imposing
      its sentence. Based on the reasons articulated on the record, the
      sentence was not unreasonable or excessive and the [trial] court
      exercised proper discretion in sentencing Appellant in the
      standard range to a term of imprisonment for no less than fifteen
      (15) days nor more than six (6) months.

Trial Court Opinion, 12/11/2019, at 21-22.

      Upon review, we discern no abuse of discretion in sentencing Appellant.

Initially, we note that Appellant claims on appeal that the trial court sentenced

him outside of the standard range of the sentencing guidelines. Upon review,

however, we conclude that Appellant was sentenced within the applicable

standard    range   of   the   sentencing     guidelines.   At   sentencing   the

Commonwealth stated that under the sentencing guidelines, the “standard

range [sentence was] 72 hours to two months” of imprisonment and the

“aggravated range [was] three months.” N.T., 9/27/2019, at 8. Appellant

agreed.    Id.   When imposing its sentence, the trial court stated that the

standard range of the sentencing guidelines, in this case, was “72 hours to 2



                                     - 19 -
J-S42021-20



months” of imprisonment.         Id. at 13.      Accordingly, the trial court

demonstrated its awareness of the applicable guidelines before imposing

sentence. Furthermore, the trial court’s minimum sentence of 15 days fell

within the standard range of the sentencing guidelines. Thus, pursuant to 42

Pa.C.S.A. § 9781, Appellant was required to show that the sentencing court

sentenced him within the sentencing guidelines but the case involves

circumstances where the application of the guidelines would be clearly

unreasonable. Appellant has not done so. Moreover, upon review, the trial

court examined the factors set forth under 42 Pa.C.S.A. § 9721(b), including,

the protection of the public, the gravity of the offense, and Appellant’s

rehabilitative needs.   Before imposing Appellant’s sentence, the trial court

cited the specific provisions of Section 9721 and noted it was required to state

its reasons for the sentence on the record. Id. at 12. The trial court ultimately

imposed its sentence because Appellant posed a danger to the community,

did not accept responsibility, and, therefore, required more rehabilitation than

the minimum sentence recommended by the guidelines. Id. at 12-13. The

record supports the trial court’s decision. Finally, while Appellant complains

that the trial court did not have adequate personal information about him

available at the time of sentencing, he did not request, and, in fact, waived

the preparation of a pre-sentence investigation report. Id. at 9. Appellant

also fails to point to additional evidence that the trial court should have

considered, but did not. In fact, when given the chance to present additional

evidence for the trial court to consider before sentencing, Appellant declined

                                     - 20 -
J-S42021-20



to do so. Id. at 10. For all of the foregoing reasons, we conclude there was

no trial court abuse of discretion in sentencing. Appellant’s final claim fails.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/20




                                     - 21 -